I convey my
delegation’s felicitations on your election,
Mr. President, on leading this historic session. I also
wish to express our deep appreciation to Ambassador
Jean Ping, whose leadership and wisdom proved to be
the key to the successful negotiation and adoption of
our outcome document.
Sixty years ago, enduring peace was foremost in
the minds of the founders of our Organization. Scarred
from war and stunned by mankind’s capacity for death
and destruction, they did not consider failure an option.
Our common humanity demanded that we build a
better and peaceful world. To do that, representatives
from 50 nations gathered in San Francisco, in a
building dedicated to those who defended and fought
for freedom, to draft a charter that would unite the
nations of the world for peace. General Carlos P.
Romulo, the head of the Philippine delegation,
articulating the hopes of mankind, said then at the
United Nations: “Let us make this floor the last
battlefield.”
Mr. Zarif (Islamic Republic of Iran), Vice-
President, took the Chair.
The leading lights attending the founding of the
United Nations are still familiar to us — Joseph Paul
Boncour of France, Wellington Koo of China, Andrei
Gromyko of Russia, Lord Halifax of the United
Kingdom, Edward Stettinius of the United States, His
Royal Highness Faisal ibn Abdul Aziz of Saudi Arabia,
Sir Ramaswami Mudaliar of India, Jan Smuts of the
Union of South Africa, Jan Masaryk of
Czechoslovakia, Herbert Evatt of Australia, Exequiel
Padilla of Mexico, and many others. Those visionaries
led the historic and daunting task of writing the United
Nations Charter.
A third of mankind was still under colonial
domination. Only three Asian nations were in
attendance. Most of Africa were not yet independent
nations. In a forum dominated by colonial Powers, the
Philippines fought to ensure the notion that the goal of
the Trusteeship Council should not only be self-
government but independence.
When the United Nations emblem was being
drawn, General Romulo asked that the Philippines,
although still a commonwealth, be included. He was
told that the Philippines would only be a small dot on
that now familiar map. He demanded nevertheless that
the dot be placed on the map.
The Philippines insistence on its place on the
world map, albeit just a dot, symbolized for many
soon-to-be independent and developing nations the
challenge facing the United Nations. The clear
challenge facing the United Nations at its inception,
and particularly developing nations, was to ensure that
freedom from want, freedom from fear and freedom to
pursue human dignity would be at the heart of the
political independence of the States.
Sixty years after San Francisco, we continue to
face the challenge of freeing all our peoples from want
and from fear and allowing them the true dignity that
they deserve as independent nations. The fight for the
political and legal independence of States is over, but
the fight to win for all peoples their freedom from fear
and want and to pursue human dignity continues.
For the Philippines, as a developing country,
freedom from want is of utmost concern. Poverty, the
energy crisis and insufficient financial resources,
compounded by debt, are the pressing challenges
5

facing my country and its people. We also face serious
security threats, particularly from terrorism — with
many of our citizens victimized by terrorist attacks. We
recognize the economic and social underpinnings of
such acts.
In the not too distant past, my country also had to
confront the threat of the severe acute respiratory
syndrome (SARS). Our national experience prompts us
to agree with the Secretary-General that these global
threats are all interrelated, and our different
perceptions of the imminence of the threats facing us
should not deter us from cooperating to address them.
This brings me to my central theme — that we
should let the bond of our broad vision of our common
humanity inspire us all to work towards a stronger
United Nations for a better world.
We agree with the Secretary-General that no
nation can defend itself against threats entirely on its
own. We agree that development, freedom from fear
and human rights concerns are interrelated and should
be equally considered in designing the solutions to the
threats we face. We believe that because of this
interrelation, these concerns should be addressed in a
comprehensive and integrated manner.
The world is facing the problem of unbridled
spiralling of oil prices. International cooperation on
energy is increasingly becoming an imperative as the
capacity and capability of countries, particularly non-
oil producing developing countries, to meet their
development objectives, including the Millennium
Development Goals (MDGs), are affected. This
unavoidably impacts on security.
The Philippines welcomes the 100 per cent debt
cancellation for the 38 heavily indebted poor countries.
However, the debt situation is expected to worsen, as
middle-income countries go deeper in debt with the
threat of rising world oil prices. Once more, the need
for other innovative and creative means of international
cooperation for debt relief also becomes imperative.
The Philippines has proposed the consideration of
the adoption of a debt conversion scheme
including “debt-for-equity” or “debt-for-Millennium
Development Goal projects”. The scheme calls for the
conversion of 50 per cent of the debt service into
equity for MDG projects of at least equal value with an
income earning potential.
Debt for development projects can focus on areas
that would achieve MDG benchmarks such as hospitals
and health care, schools, classrooms, information
technology, clean water, electricity, reforestation, eco-
tourism and many others that should help us achieve
our MDGs by 2015.
The nexus between development and
international migration cannot be overlooked.
Migration brings challenges and opportunities to
countries of origin, destination and transit. This is
another multifaceted issue that requires international
cooperation to be addressed in a coordinated and
coherent manner. A comprehensive and effective
international mechanism for cooperation should be
drawn up to address its politico-security, social,
cultural and economic development dimensions.
As one of the major sending States, the
Philippines stands ready to cooperate with all countries
in contributing towards the formulation of effective
mechanisms that would help ensure a smooth
management of the migration phenomenon.
The Philippines knows only too well the fear that
terrorism instils in the civilian population and the
anguish it brings to victims and close relatives. We
take cognizance of terrorism’s political, social and
economic underpinnings.
Our national experience has shown us the value
of dialogue in our approach to consider all those
factors. The Philippines wants to share this positive
value of dialogue and therefore has taken the lead in
drawing attention to the need for interfaith dialogue as
an integral part for the promotion of the culture of
peace. My President recently convened a successful
informal summit on interfaith dialogue and cooperation
here in the United Nations. The summit adopted a
declaration calling for greater interreligious,
intercultural and intercivilizational dialogue and
cooperation to ensure a lasting and durable peace and
understanding at the global, regional and national
levels. We invite all who agree with its principles to
consider endorsing the declaration.
We all acknowledge that the world has reached an
unprecedented stage when there are virtually no more
barriers, whether of space or time. Communication
technology has made possible the dissemination of
information instantaneously to practically all parts and
corners of the globe.
6

As the nineteenth century brought us the
industrial revolution, the twentieth century brought us
to the technology revolution ushered in by
computerization. The twenty-first century now offers
infinite possibilities to further advance the information
age. At no other time has the saying “no man is an
island” rang truer. As the Secretary-General has said,
what affects one affects all in this globalized world.
However, the information age is a two-edged
sword, as experience has shown us. While it opened
opportunities, it also brought challenges that we all
have to cope with. Our concern however is that just as
the limitless opportunities it offered could be used to
benefit humanity, it could also be used destructively.
Information technology enables companies to search
for lowest cost factors of production globally, operate
more efficiently and pass on the benefits to consumers.
However, this same technology also enables
disillusioned and desperate members of society to
become agents of terror and recruit adherents to their
way of thinking as well as to fund their destructive
activities. It is therefore in our common interest to
bring together our collective strengths to take
advantage of the opportunities before us as well as to
confront common threats.
For 60 years, the United Nations has provided us
the forum to draw up norms of conduct that take on
board all our concerns. From its inception with 51
Member States in 1945, the membership has almost
quadrupled to its present 191 States.
While the United Nations has, time and again,
adopted some reforms, at no other time has the
pressure for far-reaching change been starker than it is
now. The evolving global and regional security
environment, ongoing conflicts in many countries that
have multidimensional root causes and other
flashpoints have to be addressed. It is clear that in
pursuing our shared interest to preserve our common
humanity, the United Nations continues to serve as our
indispensable tool. It is therefore also our shared
interest to strengthen it.
Even before San Francisco, some key decisions
had already been reached among the major Powers,
primarily on the power of the veto, or what was
referred to then as the “unanimity rule”. Our
delegation, in concert with others, pressed for an
increased role of the General Assembly. We felt that
this was the balance necessary to safeguard the
effectiveness of the United Nations in maintaining
international peace and security. We also urged wider
and more equitable representation in the Security
Council — an aspiration that has yet to achieve
realization, and thus an advocacy that my country
carries to this day.
The outcome document of the High-level Plenary
Meeting provides the substance upon which to
strengthen the United Nations system. It should guide
us well in our discussions on institutional reform.
Six decades after San Francisco, our common
humanity remains at stake. We have today another
opportunity to make our United Nations succeed.
Whether the issue is United Nations reform or freedom
from want or fear, we must act now to ensure that the
principles committed to by our leaders at this year’s
summit be implemented effectively and efficiently.
Allow me therefore to present at this point some
practical strategies that may assist us in ensuring that
we achieve our goals.
Firstly, the agreed commitments should be broken
down into tangible steps. Concrete benchmarks and
pragmatic indicators of progress must be set.
Secondly, with concrete international
benchmarks, national strategies can be geared to
achieving them. All concerned national actors in
domestic procedures and actions should be involved.
This is necessary to put into effect and implement
multilateral commitments. Ideally, national actors
should be privy to developments in the negotiating
process and have the opportunity to provide their own
inputs with respect to the national position to be taken.
This is expected to ensure implementation and follow-
up to the commitments made by our leaders.
Thirdly, we must not lose sight of the need to
increase congruence among national, regional and
international plans of action. Keeping these in sight
contributes to a faster rate of achieving these goals.
National plans of action can be elevated to the regional
level, whenever feasible.
Fourthly, we must rethink our existing modes of
international cooperation. There will be value in
assessing how we have been collaborating bilaterally,
regionally and multilaterally. Let us assess the
effectiveness of our current modes of cooperation.
7

In adopting practical measures and in discovering
new opportunities and addressing new threats, we must
be mindful of the old hopes and enduring dreams that
led to the birth of our United Nations. As a child, I
listened with all innocence as my family closely
followed the work of the Philippine delegation in San
Francisco. I felt proud that my nation, the
Philippines — the Benjamin among the founders —
was part of this historic event.
We were rebuilding our shattered lives and
mourning our dead. Yet we held on to hope. We had
hope that no country would ever again crush us with
their bombs, trample us with their tanks or defile our
mothers, sisters and daughters. As a nation devastated
by war, we placed great hope in the United Nations. I
still remember the words that made us dare dream of a
better, more peaceful world — words heard by a child
through the crackle and static of an old radio, words
spoken by General Carlos P. Romulo in addressing the
delegates in San Francisco in 1945. He said:
“Words are more powerful than guns in the
defence of human dignity. Treaties are stronger
than armamented boundaries. The only
impregnable line is that of human
understanding.”